Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of                                        Jun 10 2014, 9:13 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

JAMES A. SHOAF                                       GREGORY F. ZOELLER
Columbus, Indiana                                    Attorney General of Indiana

                                                     RICHARD C. WEBSTER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

BRANDON KINCHELOE,                                   )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )     No. 03A05-1312-CR-640
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                  APPEAL FROM THE BARTHOLOMEW CIRCUIT COURT
                        The Honorable Stephen R. Heimann, Judge
                            Cause No. 03C01-1212-FD-6365


                                          June 10, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                     Case Summary

       The State of Indiana filed a verified petition to revoke Brandon Kincheloe’s

probation. At the revocation hearing, Kincheloe admitted to violating his probation. The

trial court revoked his probation and ordered him to serve the balance of his previously

suspended sentence of twenty months in the Department of Correction. Kincheloe’s

counsel filed an amended petition for permission to file a belated notice of appeal pursuant

to Indiana Post-Conviction Rule 2, which the trial court granted. However, because the

Indiana Supreme Court has decided that belated appeals from orders revoking probation

are not eligible for appeal pursuant to Post-Conviction Rule 2, we dismiss this appeal.

                             Facts and Procedural History

       In April 2013 Kincheloe pled guilty to stalking, a Class D felony. The trial court

sentenced him to ten months in the Bartholomew County Jail and twenty months in the

Department of Correction, suspended to probation. Four months later, the State filed a

verified petition to revoke Kincheloe’s probation. At the October 14, 2013 revocation

hearing, Kincheloe admitted to violating his probation. That same day, the court found

that Kincheloe violated his probation and ordered him to serve the balance of his previously

suspended twenty-month sentence in the Department of Correction. Appellant’s App. p.

18-19, 20-21. On November 7, 2013, Kincheloe’s trial counsel moved to withdraw and

requested appointment of new counsel for appeal; this motion was granted and appellate

counsel was appointed. On November 20, 2013, Kincheloe’s new counsel filed a Post-

Conviction Rule 2 petition for permission to file a belated notice of appeal. This petition




                                             2
was denied; however, the trial court granted counsel’s amended petition for permission to

file a belated notice of appeal that was filed on December 5, 2013. Id. at 13.

       This belated appeal now ensues.

                                 Discussion and Decision

       Kincheloe challenges the trial court’s imposition of the balance of his previously

suspended twenty-month sentence. The State cross-appeals, arguing that belated appeals

from orders revoking probation are not available pursuant to Post-Conviction Rule 2. We

agree with the State.

       Post-Conviction Rule 2 provides:

       Eligible defendant defined. An “eligible defendant” for purposes of this Rule
       is a defendant who, but for the defendant’s failure to do so timely, would
       have the right to challenge on direct appeal a conviction or sentence after a
       trial or plea of guilty by filing a notice of appeal, filing a motion to correct
       error, or pursuing an appeal.

The sanction imposed when probation is revoked does not qualify as a “sentence” under

Post-Conviction Rule 2. Dawson v. State, 938 N.E.2d 841, 845 (Ind. Ct. App 2010),

adopted and incorporated by reference by 943 N.E.2d 1281 (Ind. 2011).

       [T]he action taken by a trial court in a probation revocation proceeding is not
       a “sentencing.” The court is merely determining whether there has been a
       violation of probation and, if so, the extent to which the court’s conditional
       suspension of the original sentence should be modified and/or whether
       additional conditions or terms of probation are appropriate.

Id. (quoting Jones v. State, 885 N.E.2d 1286, 1289 (Ind. 2008)). Therefore, Kincheloe is

not an “eligible defendant.” Because belated appeals from orders revoking probation are

not presently available pursuant to Post-Conviction Rule 2, see Dawson, 943 N.E.2d at




                                              3
1281, this matter is not properly before us due to the lack of a timely notice of appeal. We

therefore decline to consider this appeal.

       Dismissed.

NAJAM, J., and BROWN, J., concur.




                                             4